         Case 2:19-cv-01384-MLCF-JVM Document 98 Filed 06/25/20 Page 1 of 6



                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

JOHNNY TRAWEEK                                     :        CIVIL ACTION

                                                   :        NO. 19-1384      SECTION “F” 1
VERSUS
                                                   :        JUDGE MARTIN FELDMAN
MARLIN GUSMAN, ET AL.
                                                   :
                                              MAGISTRATE JUDGE
                                              JANIS VAN MEERVELD
******************************************************************************
               DEFENDANT’S WITNESS LIST AND EXHIBIT LIST
          NOW INTO COURT, through undersigned Counsel, come the Defendants, James

LeBlanc, Ashley Jones, and Tracy DiBenedetto, who submit the following witness and exhibit

lists:

Defendants’ Will Call Witness List
    1) James LeBlanc - Defendant

          Louisiana Department of Public Safety & Corrections
          504 Mayflower Street
          Baton Rouge, LA 70802
          (225) 342-6740

             a. Will testify regarding his actions as a named defendant in the suit.

    2) Ashely Jones – Defendant

          Louisiana Department of Public Safety & Corrections
          504 Mayflower Street
          Baton Rouge, LA 70802
          (225) 342-6740

             a. Will testify regarding her actions as a named defendant in the suit.

    3) Tracy DiBenedetto – Defendant

          Louisiana Department of Public Safety & Corrections
          504 Mayflower Street
          Baton Rouge, LA 70802
          (225) 342-6740
     Case 2:19-cv-01384-MLCF-JVM Document 98 Filed 06/25/20 Page 2 of 6



          a. Will testify regarding her actions as a named defendant in the suit.

   4) Angela Griffin – DPSC Employee

      Louisiana Department of Public Safety & Corrections
      504 Mayflower Street
      Baton Rouge, LA 70802
      (225) 342-6740

          a. Will testify as to the pre-classification and intake process of pre-class packets of
             offenders sentenced to the custody of the DPSC.

   5) Stanislav Moroz – Fact Witness, Orleans Parish Public Defender

      Orleans Parish Public Defenders Office
      601 Tulane Ave
      New Orleans, LA 70119
      (504) 821-8101

          a. Will testify as to emails sent to Tracy DiBenedetto concerning John Traweek’s
             release, as well as the sentencing of Plaintiff to serve time in the custody of the
             New Orleans Sheriff’s Office.

   6) Matthew Vogel – Fact Witness, Criminal Defense Attorney for Plaintiff

      Orleans Parish Public Defenders Office
      601 Tulane Ave
      New Orleans, LA 70119
      (504) 821-8101

          a. Will testify as to the sentencing of Plaintiff on May 2, 2018.

Defendant’s May Call Witness List
   7) Angela Smith – Fact Witness, ARDC Program Manager

      Louisiana Department of Public Safety & Corrections
      504 Mayflower Street
      Baton Rouge, LA 70802
      (225) 342-6740

          a. May testify as to the pre-classification intake procedures taken in this case for
             Plaintiff’s pre-class packet, as well as the authorization of Plaintiff’s Certificate of
             Release.

   8) Dana Bell – Fact Witness, ARDC Supervisor
  Case 2:19-cv-01384-MLCF-JVM Document 98 Filed 06/25/20 Page 3 of 6



   Louisiana Department of Public Safety & Corrections
   504 Mayflower Street
   Baton Rouge, LA 70802
   (225) 342-6740

       a. May testify as to the pre-classification intake procedures taken in this case for
          Plaintiff’s pre-class packet, as well as the authorization of Plaintiff’s Certificate of
          Release.

9) Sharita Spears – Fact Witness, ARC Supervisor

   Louisiana Department of Public Safety & Corrections
   504 Mayflower Street
   Baton Rouge, LA 70802
   (225) 342-6740

       a. May testify as to the pre-classification intake procedures taken in this case for
          Plaintiff’s pre-class packet, as well as the authorization of Plaintiff’s Certificate of
          Release.

10) Melanie Gueho – DPSC Employee

   Louisiana Department of Public Safety & Corrections
   504 Mayflower Street
   Baton Rouge, LA 70802
   (225) 342-6740

       a. May testify as to the technical aspects of time computation, and time computation
          programs.

11) Deputy Sheila Crader – Fact Witness, Orleans Parish Sheriff’s Office

   Orleans Parish Sheriff’s Office
   2800 Perdido Street
   New Orleans, LA 70119
   (504) 822-8000

       a. May testify regarding OPSO receipt and processing of Release Clearing Checklist
          for Plaintiff and Plaintiff’s Certificate of Releaase.

12) Deputy Corey Amacker – Fact Witness, Orleans Parish Sheriff’s Office

   Orleans Parish Sheriff’s Office
   2800 Perdido Street
   New Orleans, LA 70119
   (504) 822-8000
     Case 2:19-cv-01384-MLCF-JVM Document 98 Filed 06/25/20 Page 4 of 6



          a. May testify regarding transportation of pre-classification documents from OPSO
             to DPSC.

   13) Representative of DPSC

      Louisiana Department of Public Safety & Corrections
      504 Mayflower Street
      Baton Rouge, LA 70802
      (225) 342-6740

          a. May testify regarding any other matters necessary for trial.

   14) Representative of the Clerk of Criminal District Court for the Parish of Orleans

      Orleans Parish Sheriff’s Office
      2700 Tulane Avenue
      New Orleans, LA 70119
      (504) 658-9100

          a. May testify regarding errors in confection of Sentencing Minutes of the Plaintiff.

   15) Defendants reserve the right to amend and/or supplement this list as discovery is still
       ongoing.

   16) Any witness identified by the Plaintiff.

   17) Any witness needed for impeachment, rebuttal or to lay the foundation for the admission
       of an exhibit.

   18) Discovery is still ongoing and the defense of Qualified Immunity has been raised by the
       Defendants. As such, to the extent that any of the above witnesses are listed as may or
       will call, Defendants reserve the right to modify these lists in accordance with any ruling
       made by the Court on Qualified Immunity.

Defendant’s Exhibit List
   1) May 2, 2018 Sentencing Transcript of Johnny Traweek in State of Louisiana v. Johnny
      Traweek

   2) May 2, 2018 Criminal Court Sentencing Minutes of Johnny Traweek Case No. 538-680

   3) Johnny Traweek’s Pre-Classification Packet (B - Johnny Traweek 73315 inst scan file)

   4) May 22, 2018 Certificate of Release for Johnny Traweek

   5) May 9, 2018 Email Chain Between Stanislav Moroz and Tracy DiBenedetto

   6) May 14-15, 2018 Email Chain Between Stanislav Moroz and Tracy DiBenedetto
     Case 2:19-cv-01384-MLCF-JVM Document 98 Filed 06/25/20 Page 5 of 6



   7) May 22, 2018 Emails from Jones to Crader on Release of Johnny Traweek

   8) Holding Documents of OPSO evidencing Mr. Traweek’s Incarceration with OPSO

   9) All Pre-Class Training Materials

   10) DOC Policy B-02-018

   11) DOC Policy B-04-001

   12) DOC Policy B-04-007

   13) Time Computation Instructions

   14) 501.04 Inmate Release Procedure

   15) 501.07 Inmate Records

   16) 501.11 Department of Homeland Security Holds

   17) 501.13- Pre-Class

   18) 1301.02 Inmate Rights

   19) Basic Jail Guidelines

   20) All discovery responses provided by the plaintiff and co-defendants.

   21) Demonstrative exhibits

   22) Defendants reserve the right to amend and/or supplement this list as discovery is still
       ongoing.

   23) Any exhibit identified by the Plaintiff.

   24) Any exhibit necessary for impeachment.

   25) Discovery is still ongoing and the defense of Qualified Immunity has been raised by the
       Defendants. As such, to the extent that any of the above exhibits are listed, Defendants
       reserve the right to exclude or include exhibits in accordance with any ruling made by the
       Court on Qualified Immunity.



[Signature Block on Next Page]
     Case 2:19-cv-01384-MLCF-JVM Document 98 Filed 06/25/20 Page 6 of 6



Respectfully Submitted,

JEFF LANDRY
ATTORNEY GENERAL

 By: /s/ E. Bridget Wheeler                  s/Phyllis E. Glazer
 Erin Bridget Wheeler (TA) (LSBA#37546)      PHYLLIS E. GLAZER (LSBA #29878)
 ASSISTANT ATTORNEY GENERAL                  ASSISTANT ATTORNEY GENERAL
 Louisiana Department of Justice             Louisiana Department of Justice
 Litigation Division, Civil Rights Section   Litigation Division, Civil Rights Section
 1450 Poydras Street,                        1885 North Third Street, 4th Floor
 Suite 900                                   Post Office Box 94005 (70804-9005)
 New Orleans, Louisiana 70112                Baton Rouge, Louisiana 70802
 Telephone:     (504) 599-1200               Telephone:     225-326-6300
 Facsimile:     (504) 599-1212               Facsimile:     225-326-6495
 E-mail:        WheelerEB@ag.louisiana.gov   E-mail:        glazerp@ag.louisiana.gov
